COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Norris Briscoe v. The State of Texas

Appellate case number:     01-12-00646-CR

Trial court case number: 1305620

Trial court:               179th District Court of Harris County, Texas

        The certification filed in this case was signed by the trial judge, appellant, and appellant’s
attorney, but was not completed by the trial judge and does not indicate whether appellant has
the right of appeal. The Rules of Appellate Procedure require that a certification from the trial
court of the appellant’s right to appeal be filed in every criminal case in which the trial court
enters a judgment or other appealable order. See TEX. R. APP. P. 25.2(a)(2).
       Accordingly, we abate this appeal and remove it from this Court’s active docket.
       We direct the trial court to conduct a hearing at which a representative of the Harris
County District Attorney’s Office and appellant’s counsel, Cheri Duncan, shall be present.
Appellant shall also be present for the hearing in person.
       At the hearing, the trial court shall complete a new certification of the appellant’s right to
appeal. The certification must be signed by the trial court, appellant, and appellant’s counsel.
        The trial court shall have a court reporter record the hearing, and a reporter’s record of
the hearing shall be filed in this court within 20 days of the date of this order. A supplemental
clerk’s record containing the completed certification of appellant’s right to appeal shall be filed
with the Clerk of this Court within 20 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the abatement hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties of such date.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: September 4, 2012